Case 1:18-cv-00068 Document 436 Filed on 10/09/19 in TXSD Page 1of1

 

AO 435
(Rev. 04/18)

Please Read Instructions:

ADMINISTRATIVE OFFICE OF THE UNITED STATES COURTS

TRANSCRIPT ORDER

FOR COURT USE ONLY

DUE DATE:

 

 

 

1. NAME 2. PHONE NUMBER 3. DATE
Daniel D. Hu (713) 567-9518 10/8/2019

4. DELIVERY ADDRESS OR EMAIL 5. CITY 6. STATE 7. ZIP CODE
Daniel. Hu@usdoj.gov Houston TX 77002

 

 

8. CASE NUMBER

 

1:18-cv-68

9. JUDGE
Andrew S. Hanen

DATES OF PROCEEDINGS

 

10. FROM 10/8/2019

| 11.TO 10/8/2019

 

12. CASE NAME

State of Texas, et al v. United States of America, et al

LOCATION OF PROCEEDINGS

 

 

13. cITy Houston

| 14. STATE TX

 

15. ORDER FOR
[_] APPEAL

[_] NON-APPEAL

[] CRIMINAL

CIVIL

[_] CRIMINAL JUSTICE ACT
[_] IN FORMA PAUPERIS

[_] BANKRUPTCY

[_] OTHER

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PARTY RECEIVED TRANSCRIPT

 

 

 

TOTAL DUE

 

16. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested)
PORTIONS DATE(S) PORTION(S) DATE(S)
|_| voir DIRE [_] TESTIMONY (Specify Witness)
|] OPENING STATEMENT (Plaintiff)
|] OPENING STATEMENT (Defendant)
[_] CLOSING ARGUMENT (Plaintiff) [__] PRE-TRIAL PROCEEDING (Spey)
CLOSING ARGUMENT (Defendant)
[_] OPINION OF COURT
[_] JURY INSTRUCTIONS OTHER (Specify)
[| SENTENCING Hearing-Motion to Stay [427] | 10/8/2019
|] BAIL HEARING
17. ORDER
ORIGINAL ms
CATEGORY | (Includes Certified Copy to | FIRST COPY see opbs NO. OF PAGES ESTIMATE COSTS
Clerk for Records of the Court) =
NO. OF COPIES
ORDINARY L] CL]
NO. OF COPIES
14-Day [| L]
NO. OF COPIES
EXPEDITED | L]
NO. OF COPIES
3-Day L] CJ
NO. OF COPIES
DAILY [] C]
NO. OF COPIES
HOURLY L] L]
REALTIME [| [_]
CERTIFICATION (18. & 19.)
By signing below, | certify that I will pay all charges |___—-___ES IMATE TOTAL
(deposit plus additional). 0.00
18. SIGNATURE \ Via PROCESSED BY
VL
19. DATE ee / Le PHONE NUMBER
L0/¢/POIF
TRANSCRIPT TO BE PREPARED BY COURT ADDRESS
DATE BY
ORDER RECEIVED
DEPOSIT PAID DEPOSIT PAID
TRANSCRIPT ORDERED TOTAL CHARGES 0.00
TRANSCRIPT RECEIVED LESS DEPOSIT 0.00
ORDERING PARTY NOTIFIED
TO PICK UP TRANSCRIPT TOTAL REFUNDED
0.00

 

DISTRIBUTION:

COURT COPY

TRANSCRIPTION COPY

ORDER RECEIPT ORDER COPY

 

 
